Citation Nr: 1045562	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  05-23 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to an increased rating for postoperative residuals 
of a fracture of L1, currently rated 40 percent.

2. Entitlement to an increased rating for left knee instability, 
currently rated 10 percent.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1978 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.

During the pendency of the appeal, in a rating decision in 
September 2008, the RO increased the rating for postoperative 
residuals of a fracture of L1 from 10 percent to 40 percent, 
effective September 25, 2003, the date the Veteran filed his 
claim with VA.  The Veteran continued his appeal for a higher 
rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

As to the left knee disability, the Veteran filed for an 
increased rating and the RO has continued the same evaluation, 
but granted a separate service connection award, within an April 
2010 rating decision, for osteoarthritis of the left knee based 
upon limitation of motion with an evaluation of 10 percent, 
effective from December 22, 2009.  The Veteran was notified of 
the decision and his appellate rights by letter in June 2010.  As 
the Veteran has not initiated an appeal of the claim, the claim 
has not been developed for appellate review by the Board.  The 
Veteran does have the remainder of the one-year period from June 
2010 to file a notice of disagreement to initiate an appeal of 
the initial rating assigned for his osteoarthritis.

This case was remanded by the Board in September 2007 and 
February 2009 for additional development of the record.  In both 
instances, the RO was directed to request the Veteran to identify 
any treatment since September 2002 and to have the Veteran 
examined to determine the current level of severity.  The RO in 
writing, requested the Veteran to identify all medical treatment 
since September 2002 in letters dated September 2007 and March 
2009.  In each instance, the Veteran failed to respond.  The VA 
afforded the Veteran VA examinations in August 2008 and December 
2009 by the same examiner, who submitted reports for each 
examination as well as an addendum in January 2010.  In the 
reports, the examiner sufficiently identified the extent of the 
service connected disabilities and their symptoms.  After 
reviewing the reports, the Board finds the VA examination report 
in compliance with 38 C.F.R. § 3.159(c)(4), that is, sufficient 
competent medical evidence to make a fully informed decision on 
the claim.  As the requested development has been completed, no 
further action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of service connection for surgical scars and 
service connection for right knee instability, to include 
as secondarily caused by the service connected left knee 
disabilities and the low back disability has been raised 
by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's postoperative residuals of a fracture of L1 
have resulted in severe limitation of motion of the thoracolumbar 
spine with a demonstrable deformity of L1, but without need for a 
neck brace or leg braces; spinal cord involvement that has 
rendered the Veteran bedridden; incapacitating episodes, or; 
significant neurological impairment.  

2.  The Veteran's left knee instability disability is manifested 
by slight instability with limitation of flexion already rated 
separately, and extension to zero degrees without pain or 
additional functional loss or instability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent, but no higher, 
for postoperative residuals of a fracture at L1 have been met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5292, 5293, 5295 
(2003); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2010).

2.  The criteria for a rating higher than 10 percent for a left 
knee instability disability have not been met. 38 U.S.C.A. §§ 
1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5014, 5257, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006).

In a claim for an increased rating for a service connected 
disability, the VCAA notice requirements are the type of evidence 
needed to substantiate the claim, namely, evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on employment.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 
U.S.C.A. § 5103(a) as requiring generic claim-specific notice and 
rejecting Veteran-specific notice as to effect on daily life and 
as to the assigned or a cross-referenced Diagnostic Code under 
which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letter, dated in November 2003, September 2007, and March 2009.  
The notice included the type of evidence needed to substantiate 
the claims for increase, namely, evidence that the symptoms had 
increased.  

The Veteran was notified that VA would obtain service treatment 
records, VA records, and records from other Federal agencies, and 
that he could submit other records not in the custody of a 
Federal agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence 
to substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (identifying the document that satisfies 
VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004) (38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006) (notice of the elements of the 
claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
timing error was cured by content-complying VCAA notice after 
which the claims were readjudicated as evidenced by the 
supplemental statement of the case, dated in April 2010.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service treatment 
record and VA records.  The RO also afforded the Veteran VA 
examinations in November 2003, August 2008, and December 2009.

This case was remanded by the Board in September 2007 and 
February 2009 for additional development of the record.  In 
September 2007, the Board remanded this case and directed the RO 
to make a specific request to the Veteran to identify for all 
treatment records, VA or private since September 2002.  The RO 
sent a letter asking the Veteran to identify all treatment and 
advised the Veteran the RO would obtain VA records if the Veteran 
would provide the dates and locations of VA treatment.  The 
Veteran never responded.

In the February 2009 remand, the Board requested that VA ask the 
Veteran to identify all health care providers and assist the 
Veteran in obtaining records from any non-VA provider.  Again, 
this request covered all health care providers since the Veteran 
filed his claim in September 2003.  The RO sent a letter making 
this request in March 2009, but the Veteran never responded.

While VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010), a claimant 
has the responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. 
§ 5107(a).  Thus, the Veteran was advised by way of letters from 
the RO of the need to submit medical evidence, or to submit 
sufficient information so that VA could assist him in obtaining 
the medical evidence, but he has failed to do so.  The Board 
therefore concludes VA has met the duty to assist in regarding 
medical evidence.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claims is 
required to comply with the duty to assist. 

General Rating Principles

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155.  
Separate Diagnostic Codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 
(1991).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 
(2007).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14.  The critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess fatigability, 
swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995). 

Claim for an Increased Rating for Postoperative Residuals of a 
Fracture of L1 Currently Rated at 40 Percent

Rating Criteria

Old Criteria

The Veteran's disability, postoperative residuals of a L1 
fracture, has been rated at 40 percent since the date he filed 
his claim for an increased rating.  

After the Veteran informally initiated his claim for an increased 
rating, the criteria for rating a disability of the spine were 
amended in September 2002 and in September 2003.  The Board is 
required to consider the claim in light of both the old and new 
criteria to determine whether an increase is warranted and apply 
the criteria most favorable to the Veteran.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  If the amended rating criteria 
are favorable to the claim, the amended criteria can be applied 
only from and after the effective date of the regulatory change. 
VAOPGCPREC 3-2000 (April 10, 2000): VAOPGCPREC 7-2000 (Nov. 10 
2003).  

Old Criteria for Diseases and Injuries of the Spine

The Veteran's disability is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003), lumbosacral strain.  Under the old 
criteria, a 40 percent evaluation is the highest and maximum 
rating provided under Diagnostic Code 5295 for severe lumbosacral 
strain with listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward bending 
in standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.

Also potentially applicable is Diagnostic Code 5292, in effect 
before September 26, 2003, but the highest rating allowable 
pursuant to this diagnostic code, 40 percent, will be awarded 
upon evidence of severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Diagnostic Code 5285 provides a 60 percent rating for abnormal 
mobility requiring the use of a neck brace (jury mast) for spinal 
disabilities without cord involvement.  A 100 percent rating 
requires spinal cord involvement, that the veteran be bedridden, 
or that he is required to wear long leg braces.  In all other 
cases, the disability is rated based upon limitation of motion or 
muscle spasm.  The diagnostic code adds 10 percent for 
demonstrable deformity of a vertebral body.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2003).  

Diagnostic Code 5289 provides a 50 percent rating for unfavorable 
ankylosis of the spine and a 40 percent rating for favorable 
ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003).  

Intervertebral Disc Syndrome

The Veteran is currently rated for residuals of an L1 fracture, 
but has also been diagnosed with degenerative disc disease and 
the Board therefore finds that the criteria for intervertebral 
disc syndrome are potentially applicable.  

Under the revised provisions of Diagnostic Code 5293, in effect 
from September 23, 2002 to September 25, 2003, intervertebral 
disc syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher rating. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

New (Current) Criteria

Effective September 26, 2003, the rating criteria applicable to 
diseases and injuries of the spine under 38 C.F.R. § 4.71a were 
amended by VA. These amendments included the changes made to the 
criteria used to evaluate intervertebral disc syndrome, which had 
become effective in the previous year. 68 Fed. Reg. 51,454 (Aug. 
27, 2003). 

Under the current schedular criteria, the Veteran's residuals of 
a post operative fracture of L1 with painful motion is rated 
under either the General Formula for Diseases and Injuries of the 
Spine (General Formula) or the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes (Intervertebral 
Disc Syndrome), whichever method results in the higher rating.

The normal findings for range of motion of the lumbar spine are 
flexion to 90 degrees, extension to 30 degrees, lateral flexion, 
right and left, to 30 degrees, and rotation, right and left, to 
30 degrees.  38 C.F.R. § 4.71a, Plate V.

Ankylosis is immobility and consolidation of a joint due to 
disease, injury or surgical procedure. 38 C.F.R. § 4.71a, General 
Rating Formula, Note (5).  Note (5) also provides that, for VA 
compensation purposes, unfavorable ankylosis is a condition in 
which the entire cervical spine, the entire thoracolumbar spine, 
or the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted opening 
of the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis

A 50 percent rating is assigned under the General Formula for 
unfavorable ankylosis of the entire thoracolumbar spine.  Id.  

A 40 percent rating is assigned under the General Formula for 
forward flexion of the thoracolumbar spine 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar spine.  Id.

The September 2002 intervertebral disc syndrome changes which 
were incorporated into the September 2003 amendments stipulate 
that intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation when all disabilities are combined under § 4.25. 

According to the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes:

A 10% rating requires evidence of incapacitating episodes having 
a total duration of at least 1 week but less than 2 weeks during 
the past 12 months.

A 20% rating requires evidence of incapacitating episodes having 
a total duration of at least 2 weeks but less than 4 weeks during 
the past 12 months.

A 40% rating requires evidence of incapacitating episodes having 
a total duration of at least 4 weeks but less than 6 weeks during 
the past 12 months.

A 60% rating requires evidence of incapacitating episodes having 
a total duration of at least 6 weeks during the past 12 months.

Note (1) under the Incapacitating Episode Formula defines an 
incapacitating episode as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id.

Factual Background

The Veteran fell off a ladder while in service and suffered a 
fracture of his L1 vertebrae, requiring surgical treatment 
involving vertebral fusion and placement of Harrington rods.  He 
has been service connected for the postoperative residuals of a 
fracture of L1 since September 1983.  The RO issued a rating 
decision in September 2009 which increased the rating for the L1 
fracture residuals to 40 percent effective the date the Veteran 
filed his claim for an increased rating on September 25, 2003.

In March 2002, the Veteran first sought treatment at VA because 
after many years of being asymptomatic, he has experienced pain 
and difficulty walking that had gradually progressed and he now 
experienced pain in the lower back and buttocks.

The Veteran was afforded a VA examination in November 2003.  The 
Veteran was unable to obtain a wheelchair at the day of the 
examination and the examiner noted he walked by holding onto the 
wall rails.  The Veteran described his pain as constant, dull, 
and aching.  Sitting, he has pain at a level of 3/10 but later in 
the day, it will become 7-8/10 by bedtime.  A straight cane has 
not helped in ambulation.  The Veteran can walk 10-20 feet 
without holding onto a wall or without support.  The Veteran also 
stated he has fallen many times in the past.  He could drive by 
himself.  The Veteran suffered a stroke in 1992, which resulted 
in left-sided weakness and slurred speech.

Upon examination, the Veteran as noted walked with an abnormal 
gait with instability by holding onto a wall in the corridor to 
the examination room.  He could stand without difficulty and 
climb onto the examination table.  Forward flexion was 100 
degrees with pain starting at 90 degrees.  Extension was 17 
degrees.  Left lateral flexion was 25 degrees and right lateral 
flexion was 28 degrees with complaints of pain.  The Veteran had 
instability walking on his toes and unable to walk on his heels.  
He could squat but only with his knees popping and with 
complaints of pain.  

X-rays demonstrated Harrington rods with a discontinuity of the 
rods at the T12-L1 level.  There was an overall straightening of 
the thoracic kyphosis.  No fracture or bone destruction was 
evident but small vertebral endplate osteophytes were noted T8-
T12 and intervertebral disc spaces were uniformly well 
maintained.  The old L1 appeared as a mild anterior wedge 
compression deformity.  There was a posterior subluxation of L3 
on L4.  The diagnosis was degenerative disc disease of the 
thoracolumbar spine and a status post fracture of the vertebra.  

In August 2008, the Veteran was afforded a second VA examination.  
At that time, the examiner explained the discontinuity of the 
Harrington rods meant that both were broken, and the Veteran 
reported that occurred when he was in an auto accident in 1981, 
but did not start experiencing pain until 1993.  The rods have 
never been removed.  In reviewing the Veteran's medical history, 
the examiner noted that in July 2006, the Veteran had a gait 
imbalance but also slurred speech.  By January 2007, the Veteran 
had neurologically a chronic progressive cerebellar ataxia with 
low back pain.

At the time of the examination, the Veteran experienced pain 
starting in the midlumbar area that extends to between the 
shoulder blades.  In the last several years, the pain has gotten 
worse and he now also experienced lumbar muscle spasms.  He also 
complained of discomfort of the left posterior iliac crest, which 
is the site of the bone graft for the spinal fusion.  He has back 
pain when sitting, but the Veteran states he must continually 
shift and change positions.  He is able to perform activities of 
daily living such as bathing.  He has been unemployed for 11 
years.  He wears a back brace on a daily basis.  

Upon examination, the examiner noted the Veteran used a wheeled 
walker and had a wheelchair at home.  He had an abnormal, ataxic 
gait.  The gait imbalance was attributed to his cerebral ataxia, 
which the examiner stated has nothing to do with his back or left 
knee disabilities.  He could take a few unstable steps without 
the walker.  He was not asked to stand, or walk on either his 
toes or heels because of the incoordination and cerebral ataxia.  

The Veteran had no scoliosis but did have perfectly flat lumbar 
lordosis.  The examiner did not elicit any lumbar muscle spasms.  
Range of motion was such that there was no lumbar motion.  The 
Veteran could do 10 degrees bilateral rotation at the thoracic 
level.  While the Veteran could do 80 degrees flexion, that was 
from the hip and mid and upper thoracic spine.  There was no 
flexion of the lumbar spine.  Extension was zero degrees.  The 
Veteran had 10 degrees bilateral bending with the motion in the 
thoracic level.  There is no accompanying pain during the range 
of motion.  No tenderness was found.  

Upon neurological examination, the Veteran had deep tendon 
reflexes 1+ at the right knee and 3+ in the left.  He had a trace 
of a right ankle reflex, but 2+ on the left.  The great toe signs 
were absent with plantar flexor response on the plantar 
stimulation of the greater toe.  There is an unsustained 
bilateral clonus.  Strength in all the leg muscles bilaterally 
was normal.  The Veteran could accomplish a straight leg raise in 
the supine position to 90 degrees bilaterally from a sitting 
position and 80 degrees from a supine position.  He had full 
range of motion in both hips and could sit up from supine to 
sitting without evident pain.

Reviewing a computed tomography scan and x-rays of the lumbar 
spine, the examiner noted facet hypertrophy at L4-L5, evidence of 
degenerative disc disease at L5-S1 with vacuum phenomenon and a 
grade 1 retrolisthesis at L4 and L5.  The spinal fusion extended 
from T11 to L4.  

The examiner diagnosed a status post L1 compression fracture with 
Herrington rod internal fixation and posterior spine fusion from 
T11 to L4, and degenerative disc disease at L4-L5 and L5-S1.  In 
the examiner's opinion, the current low back pain resulted from 
the degenerative disc disease at L4-L5 and L5-S1, which is below 
the spinal fusion and is compatible with the Veteran's history of 
no pain following surgery for many years.  During this time, the 
stressors placed upon the disc spaces below the fusion resulted 
in the degenerative disc disease.  The limitation of motion, 
however, was due to the spinal fusion.  He characterized the 
degenerative disc disease as considerable.  The examiner also 
opined that the Veteran's cerebral ataxia had nothing to do with 
his knee or back disabilities or his military service, but did 
provide significant disability with regard to the Veteran's 
ambulatory status and speech.

In December 2009, the Veteran was afforded a third VA 
examination.  The Veteran reported no treatment or evaluations 
since the last VA examination.  His back pain allows him to stand 
no longer than 2 minutes but perhaps 10 minutes.  The Veteran 
believes the pain is worse than it was at the prior VA 
examination.  He does not use a back brace but uses a walker 
which the examiner attributed to his non-service connected 
cerebral ataxia.  The only time he does not use the walker is at 
home and he has furniture he can hold onto.  He lives alone and 
is able to dress and undress on his own, including tying his own 
shoes.  He is also able to use an adaptive shower with grab bars.  
A relative does his shopping but he could cook with a microwave 
oven.

Upon examination, because the Veteran used a wheeled walker, he 
was not asked to walk or squat.  On range of motion testing, the 
Veteran had 5 degrees right and left rotation in the thoracic 
level, 70 degrees flexion occurring at the hips and upper 
thoracic area, and 0 degrees extension.  He had 15 degrees right 
and left lateral bending occurring in the thoracic area.  After 
repetitive testing, there was no increased pain, fatigability, 
lack of endurance, or additional loss of motion.  He had a trace 
of deep tendon reflexes bilaterally but no pathologic reflexes.  
Muscle strength was normal and he had a 90 degree straight leg 
raise.

The diagnosis was a status post L1 compression fracture with 
Herrington rod internal fixation and posterior spine fusion from 
T11 to L4, and degenerative disc disease at L4-L5 and L5-S1.  The 
examiner stated the primary reason for incapacitation was his 
cerebral ataxia, which is not service connected.  Nevertheless, 
the examiner concluded that the Veteran's loss of motion equated 
to a favorable ankylosis allowing the Veteran to stand erect, 
dress himself, and take or off his shoes.  There was no change of 
the disability since the August 2008 examination.

Analysis

Turning first to the current criteria, as summarized above, on 
the VA examinations in 2003, in 2008, and in 2009, the Veteran 
had a severely limited active range of motion in all planes.  
Also, on VA examination in December 2009, the VA examiner 
specifically reported that the Veteran's disability equated to 
favorable ankylosis of thoracolumbar spine.  Under the General 
Rating Formula, in the absence of a finding of unfavorable 
ankylosis of the entire thoracolumbar spine, the criterion for 
the next higher rating, 50 percent, is not met.

In addition, there has been no evidence of associated neurologic 
objective abnormalities attributable to the L1 fracture 
disability.  The VA examiner in August 2008 and December 2009 
stated the Veteran has a neurological impairment affecting his 
gait and mobility but that is attributable to the non-service 
connected cerebral ataxia.  Therefore, there is no objective 
neurological abnormality to warrant a separate rating.  Under the 
Formula for Rating Intervertebral Disc Syndrome, at all VA 
examination in November 2003, August 2008, and December 2009, the 
Veteran did not describe any incapacitating episodes requiring 
bed rest prescribed by a physician and treatment by a physician. 
In the absence of incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, the criteria for 
the next higher rating under the Formula for Rating 
Intervertebral Disc Syndrome are not met.

In sum, the preponderance of the evidence is against an initial 
rating higher than 40 percent for postoperative residuals of a 
fracture of L1 under the current schedular criteria.  As noted 
above, however, the Board must apply the old schedular criteria 
for the postoperative residuals of a fracture of L1 if it results 
in a higher rating.  The Veteran is already at the maximum rating 
under Diagnostic Code 5295 for severe lumbosacral strain.  Forty 
percent is also the maximum rating assigned for severe limitation 
of motion of the lumbar spine under Diagnostic Code 5295.  
Diagnostic Code 5289 covers ankylosis but the Veteran's 
disability resembles favorable ankylosis which again warrants 
only a 40 percent rating. 

The Veteran's postoperative residuals of a L1 fracture, however, 
could be rated under Diagnostic Code 5285.  That code also 
provides a maximum of 40 percent based upon the Veteran's severe 
limitation of motion but adds 10 percent for demonstrable 
deformity of a vertebral body, which has been established at L1 
by the x-ray evidence.  Thus, the Board finds that the Veteran is 
entitled to a 50 percent rating under Diagnostic Code 5285.  He 
is not entitled to a higher rating under Diagnostic Code 5285 
since he does not require a neck brace (jury mast), nor is there 
evidence that the Veteran needs leg leg braces, is bedridden, or 
has spinal cord involvement.

As the preponderance of the evidence is against a rating higher 
than 50 percent for postoperative residuals of a fracture of L1, 
the benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Claim for an Increased Rating for Left Knee Instability Currently 
Rated at 10 Percent

The Veteran's left knee disability is rated at 10 percent under 
Diagnostic Code 5257, for a slight recurrent subluxation or 
lateral instability of the knee.  The next higher rating, 20 
percent, is awarded for moderate recurrent subluxation or 
instability of the knee, and 30 percent is awarded for severe 
recurrent subluxation or lateral instability of the knee.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (200).  

Limitation of motion of the knee is rated under Diagnostic Code 
5260 (limitation of flexion) and Diagnostic Code 5261 (limitation 
of extension).

Under Diagnostic Code 5260, the criterion for a 10 percent rating 
is flexion limited to 45 degrees and the criterion for a 20 
percent, is flexion limited to 30 degrees.  The criterion for the 
next higher rating, 30 percent, is flexion limited to 15 degrees. 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009).  

Under Diagnostic Code 5261, the criterion for a 10 percent rating 
is extension limited to 10 degrees. The criterion for the next 
higher rating, 20 percent, is extension limited to 15 degrees.  
Extension limited to 20 degrees warrants a 30 percent rating, 
extension limited to 30 degrees warrants a 40 percent rating, and 
extension limited to 45 degrees warrants a 50 percent rating.

Normal knee motion is from zero degrees of extension to 140 
degrees of flexion. 38 C.F.R. § 4.71, Plate II.

The Board notes that on September 17, 2004, the VA General 
Counsel issued General Counsel Opinion (VAOPGCPREC) 9-2004, which 
held that a Veteran can receive separate ratings under Diagnostic 
Code 5260 (limitation of flexion), and Diagnostic Code 5261 
(limitation of extension) for disability of the same joint.

Factual Background

The Veteran was afforded a VA examination in November 2003.  
Since separation, the Veteran has experienced instability, giving 
way, weakness, pain, and popping of the left knee.  There is no 
locking and he is able to treat the pain with non- prescription 
medicine.  He has a flare- up of knee pain once a month that is 
6/10. He frequently wears a knee brace.  A couple times a year, 
the Veteran stated he "tears" his knee with a painful twist.

Upon examination, the Veteran had bilateral flexion to 140 
degrees and extension to 0 degrees.  He could squat but only with 
his knees popping and with complaints of pain.  The examiner did 
note a positive Drawer sign in the left knee with mild 
displacement of downward motion and, while doing inward and 
outward movement, there appeared to be a slight deviation outward 
easily compared to the right knee.  Drawer sign was negative on 
the right knee nor was there any misalignment.  The Veteran 
complained of tenderness on palpation on the medial aspect of the 
left knee.  X-rays of the left knee did not show any 
posttraumatic changes or degenerative changes.  The diagnosis was 
a left knee sprain with a negative x-ray.

In August 2008, the Veteran had a second VA examination where the 
Veteran admitted sometimes he has no knee pain but at other times 
his left knee gives way when trying to get out of a chair.  This 
has occurred two or three times in the prior year with the latest 
incident occurring several weeks prior to the examination.  When 
the knee does give way, the Veteran experiences pain.  Otherwise, 
the pain comes and goes, but tends to gets worse after walking 
and sitting.  He uses a knee brace which helps.  

Upon examination, the Veteran had an abnormal gait that was 
ataxic.  He could take a few steps but was rather unstable.  He 
did have a normal alignment of both knees upon standing and range 
of motion bilaterally was 0 to 140 degrees.  There was no 
crepitus on joint motion and thigh and calf circumferences were 
equal.  The left knee circumference was 1 cm larger than the 
right due to soft tissue thickening.  No tenderness was found 
upon palpation and there was normal sensation about the knees.  
Patellar alignment and tracking were normal.  There was a 1+ 
Lachmans test from the endpoint on the left knee and a trace 
positive Lachmans test on the right, which the examiner believed 
may be physiologic.  In addition, there is a 1+ varus laxity of 
the left knee in 30 degrees flexion implying slight laxity of the 
lateral collateral ligament or lateral capsular structures.  
There was no valgus laxity or laxity of the medial collateral 
ligament or medial capsular structures.  X-rays showed no 
degenerative changes and the diagnosis was an anterior cruciate 
ligament deficiency of the left knee.  

In December 2009, the Veteran was afforded a third VA 
examination.  The Veteran reported no treatment or evaluations 
since the last VA examination.  The Veteran, however, stated the 
knee now hurts all the time and the pain is worse than before.  
He also stated the knee gives way.  He uses the knee brace two to 
three times a week and as a result, the examiner was unclear if 
the brace helped the Veteran or not.  The Veteran also complained 
of right knee pain and that knee also started to give way.  There 
has been no injury or swelling.

Examination of the knees demonstrated a degree varus of the left 
knee with a neutral alignment on the right.  The left knee had 
full extension (zero degrees) and 135 degrees flexion.  The right 
knee had 0 degrees extension to 140 degrees flexion.  There was 
no increased pain, fatigability, weakness, lack of endurance, or 
change on the motion range with repetitive testing.  The examiner 
pointed out there was incoordination in the range of motion but 
this was due to the cerebellar ataxia and not to the knees.  
There was no crepitus and the leg muscles were symmetrical in 
size.  Both knees did not demonstrate any joint effusion, 
tenderness or patellar laxity with normal tracking of the 
patella.  Ligament testing demonstrated a 1+ Lachman's test and a 
1+ varus laxity of the left knee but normal stability of the 
right knee.  X-rays showed a normal right knee but the left knee 
did show 10 degrees of varus with a slight medial joint space 
narrowing.  This was a finding consistent with the 10 degrees of 
varus upon clinical examination.  

The diagnosis was an anterior cruciate ligament deficiency of the 
left knee with findings indicating a slight medial compartment 
osteoarthritis secondary to the anterior cruciate ligament 
deficiency.  He described the change since the August 2008 
examination as slight.  Examination of the right knee was 
completely normal and the examiner did not feel the right knee 
symptoms were secondary to the left knee.  The Veteran had an 
abnormal gait due to the cerebellar ataxia and use of a walker 
for support.  The examiner therefore concluded there is no undue 
stress placed upon the right knee as a result of the left knee 
disability.  

Analysis

In the absence of evidence of additional left knee 
symptomatology, including more severe instability of left knee, 
an evaluation in excess of 10 percent may not be assigned under 
Diagnostic Code 5257.  The Board has considered the application 
of other diagnostic codes in order to afford the Veteran a higher 
rating but does not find any raised by the medical evidence, or 
because the Veteran has also been separately rated for limitation 
of flexion, to include the residuals of that disability to 
increase the Veteran's current rating for left knee instability 
would violate the prohibition against pyramiding.  38 C.F.R. § 
4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Review 
of the medical evidence does not indicate that separate 
compensable rating are warranted for limitation of flexion or 
extension of the Veteran's left knee.  

Additionally, the Board has considered the statements of the 
Veteran as to the extent of his current disability. He is 
certainly competent to report that his symptoms are worse.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994). However, in evaluating a 
claim for an increased schedular disability rating, VA must 
consider the factors as enumerated in the rating criteria 
discussed above, which in part involves the examination of 
clinical data gathered by competent medical professionals.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  

As the assigned evaluation of 10 percent reflects the actual 
degree of impairment shown since the date the Veteran filed for 
an increased evaluation for his left knee disability, there is no 
basis for staged ratings for this claim.

As the preponderance of the evidence is against an increased 
rating for left knee instability, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 4.3, 4.7.

Extraschedular Rating

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular ratings for that service-
connected disability are inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.

If the criteria reasonably describe a veteran's disability level 
and symptomatology, then the veteran's disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is, therefore, adequate and referral for an 
extraschedular rating is not required.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability levels and 
symptomatology to the Rating Schedule, the degree of each 
disability is contemplated by the Rating Schedule and the 
assigned schedule rating is, therefore, adequate and no referral 
to an extraschedular rating is required under 38 C.F.R. § 
3.321(b)(1).



ORDER

A disability rating of 50 percent for postoperative residuals of 
a L1 fracture is granted, subject to the law and regulations 
pertaining to the award of monetary benefits.

A disability rating higher than 10 percent for chronic left knee 
instability is denied.



____________________________________________
Thomas D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


